Name: Commission Regulation (EEC) No 182/82 of 26 January 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 82 Official Journal of the European Communities No L 20/ 11 COMMISSION REGULATION (EEC) No 182/82 of 26 January 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 29 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 January 1982 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 355, 10 . 12 . 1981 , p . 26 . No L 20/ 12 Official Journal of the European Communities 28 . 1 . 82 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 07.01-15 07.01 All New potatoes 1 581 302-88 92-69 235-74 26-31 49 664 101-55 21-53 1.2 07.01-31 07.01-33 07.01 D I Cabbage lettuce 4 949 948-24 290-19 738-06 82-39 155 484 317-95 67-40 1.3 07.01-45 07.01-47 07.01 F II Beans of the species Phaseolus 4 461 854-76 261-59 665-30 74-27 140 156 286-60 60-75 1.4 ex 07.01-54 ex 07.01 G II Carrots 678 13004 40-52 106-65 11-39 21 419 44-85 9-86 1.5 ex 07.01-59 ex 07.01 G IV Radishes 3 922 751-43 229-96 584-87 65-29 123 212 251-95 53-41 1.6 07.01-63 ex 07.01 H Onions (other than sets) 559 107-21 32-81 83-45 9-31 17 580 35-94 7-62 1.7 07.01-67 ex 07.01 H Garlic 10 991 2 105-55 644-37 1 638-85 182-95 345 248 705-99 149-66 1.8 07.01-71 07.01 K Asparagus 11 831 2 257-99 702-19 1 768-59 197-77 375 765 767-83 161-85 1.9 07.01-73 07.01 L Artichokes 1 572 301-15 92-16 234-40 26-16 49 380 100-97 21-40 1.10 07.01-75 07.01-77 07.01 M Tomatoes 2 356 451-34 138-12 351-30 39-21 74 006 151-33 32-08 1.11 07.01-81 07.01-82 07.01 PI Cucumbers 1 937 371-22 113-61 288-94 32-25 60 870 124-47 26-38 1.12 07.01-93 07.01 S Sweet peppers 3 020 578-58 177-06 450-34 50-27 94 871 194-00 41-12 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2 826 541-41 165-69 421-41 47-04 88 776 181-53 38-48 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 1 803 345-51 105-73 268-93 30-02 56 653 115-85 24-56 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 596 305-84 93-60 238-05 26-57 50 149 102-55 21-74 2.1 08.01-31 ex 08.01 B Bananas , fresh 1 579 302-56 92-59 235-50 26-29 49 612 101-45 21-50 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 153 604-05 184-86 470-16 52-48 99 047 202-54 42-93 2.3 ex 08.01-60 ex 08.01 D Avocados , fresh 6 117 1 172-00 358-67 912-23 101-83 192 174 392-97 83-31 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 6 608 1 266-03 387-45 985-42 110-00 207 593 424-50 89-99 2.5 08.02 AI Sweet oranges , fresh : 2.5.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 2 107 403-64 123-53 314-18 35-07 66 186 135-34 28-69 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates , Salustianas , Vernas , Valencia lates, Maltese , Shamoutis , Ovalis, Trovita and Hamlins 1 168 223-88 68-51 174-25 19-45 36 710 75-06 15-91 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 163 222-90 68-21 173-49 19-36 36 549 74-74 15-84 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids , fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 456 279-07 85-40 217-22 24-24 45 760 93-57 19-83 2.6.2 08.02-31  Mandarins and Wilkings 1 431 274-23 83-92 213-45 23-82 44 966 91-95 19-49 2.6.3 08.02-32  Clementines 2 04Ã »" 391-87 119-92 305-01 34-05 64 256 131-39 27-85 2.6.4 08.02-34 08.02-37  Tangerines and others 2 969 568-86 174-09 442-77 49-42 93 277 190-74 40-43 28 . 1 . 82 Official Journal of the European Communities No L 20/ 13 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 313 251-69 77-02 195-90 21-86 41 270 84-39 17-89 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 133 217-21 66-47 169-07 18-87 35 617 72-83 15-44 2.8.2 ex 08.02-70  pink 2 210 423-37 129-56 329-53 36-78 69 421 141-96 30-09 2.9 08.04-11 08.04-19 08.04 A I Table grapes 4 398 842-67 257-89 655-89 73-22 138 174 282-55 59-90 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 1 884 361-06 110-49 281-03 31-37 59 204 121-06 25-66 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 3 264 625-41 191-40 486-79 54-34 102 549 209-70 44-45 08.06-38 2.12 08.07-10 08.07 A Apricots 4 924 943-41 288-72 734-30 81-97 154 692 316-33 6706 2.13 ex 08.07-32 ex 08.07 B Peaches 7 061 1 352-84 414-01 1 052-98 117-55 221 825 453-61 96-16 2.14 ex 08.07-32 ex 08.07 B Nectarines 6 434 1 232-61 377-22 959-40 107-10 202 112 413-30 87-61 2.15 08.07-51 08.07-55 08.07 C Cherries 3 482 666-92 207-83 521-33 58-41 109 842 230-01 50-60 2.16 08.07-71 08.07-75 08.07 D Plums 4 754 910-87 278-76 708-98 79-14 149 357 305-42 64-74 2.17 08.08-11 08.08-15 08.08 A Strawberries 14 799 2 835-06 867-63 2 206-67 246-34 464 867 950-60 201-52 2.18 08.09-11 ex 08.09 Water melons 304 58-38 18-16 45-57 5-12 9 646 19-99 4-36 2.19 08.09-19 ex 08.09 Melons (other than water melons) 4 467 855-75 261-89 666-07 74-35 140 318 286-93 60-83 2.20 ex 08.09-90 ex 08.09 Kiwis 10 378 1 988-16 608-45 1 547-48 172-75 325 999 666-63 141-32